DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 7/14/2022. The allowed claims are 1-10. The closest prior art of record is US Patent Application Publication US 2004/0170537 to Hara in view of US Patent Application Publication US 2012/0180998 A1 to Nishioka, JP 2004305436 to Hara and  CN 2680341 to Hong.
The following is an examiner’s statement of reasons for allowance:
The timely filed terminal disclaimer of 6/16/2022 overcomes the previous double patenting rejections, as such the previous double patenting rejections of 3/16/2022 have been withdrawn.
The above named prior art of record does not teach or suggest an air conditioner for a vehicle with a photocatalyst module that includes a body, a catalyst part and a light source, where the body is disposed on an outer surface of the air conditioner case so that one surface of the catalyst part is exposed to an interior of the air conditioner case through a mounting hole, and the light source part is disposed at an exterior of the air conditioner case, wherein the catalyst part is disposed on the inner surface of the air conditioner case. Although the prior art of Hara (US 2004/017537) discloses all of the individual components but does not disclose that they are disposed in the manner claimed with the body on an outer surface of the air conditioner case the catalyst exposed to the interior through a mounting hole and on the inner surface of the air conditioner case and the light source at an exterior of the air conditioner case. Similarly Nishioka does not disclose these limitations as claimed. Similarly JP 2004305436 to Hara and CN 2680341 to Hong do not disclose all of these limitations in the manner claimed as Hara at least does not discloses the hole and is silent as to the interior and exterior of the case as claimed; Hong does similarly does not disclose all of the claimed structure relative to the interior and exterior of the air conditioner case. Additional cited prior art of Kim (US 2017/0036516 A1) and Lee (US 2016/015120 A1) contain relevant art but were not filed before the effective filing date of the claimed invention and Kim additionally contains a common inventor with the instant application. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763